      17-22419-rdd      Doc 41        Filed 02/12/19        Entered 02/12/19 13:09:14                  Main Document
                                                           Pg 1 of 1

                                SCHILLER, KNAPP,
                            LEFKOWITZ & HERTZEL, LLP
                                               Attorneys and Counselors at Law
                                                   _________________________

                             950 New Loudon Road, Suite 109, Latham, NY 12110-2100
                                     (518) 786-9069 Fax: (518) 786-1246*
                                            *Not For Service of Any Litigation Papers
                                            (ALL REPLIES TO LATHAM OFFICE)



                                                                     February 12, 2019

Hon. Robert D. Drain
United States Bankruptcy Court
300 Quarropas Street
White Plains, New York 10601

         Re:     Karen T. Beltran
                 Case No. 17-22419-rdd (Chapter 13)
                 Our File No. 18-12077

Dear Judge Drain:

        On behalf of our client Nissan-Infiniti as serviced by Nissan Acceptance Corporation, a Motion for Relief
from the Automatic Stay was filed and is returnable on February 13, 2019.

       This letter is to inform you that this matter has been settled by Consent Order. Our office will forward the
proposed Conesnt Order to the Court under separate cover upon its completion.

        I thank the Court for its kind attention in this matter. Should the Court have any questions or require
anything further, please do not hesitate to contact our office.

                                                                     Respectfully,
                                                                     Schiller, Knapp, Lefkowitz & Hertzel, LLP


                                                                     _/s/ Martin A. Mooney_____
                                                                     Martin A. Mooney, Esq.
MAM/blf

cc:    Wendy M. Weathers, Esq. (Debtor’s Counsel)
       Krista M. Preuss, Esq. (Trustee)




                                 ________________________________________
                 Buffalo Office: 200 John James Audubon Parkway, Suite 202, Amherst, NY 14228 (518) 786-9069
                       Vermont Office: PO Box 872, 5527 Main Street, Waitsfield, VT 05673 (802) 225-8351
                    New Jersey Office: 30 Montgomery Street, Suite 1205, Jersey City, NJ 07302 (518) 786-9069
  Jaclyn C. Clemmer, Esq. is admitted to practice in NY and NJ and is the responsible attorney for the law firm’s NJ office.

                       Schiller, Knapp, Lefkowitz & Hertzel, LLP, is an LLP formed in the State of New York
